Ford, Judge:
The above case was submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed SA (Import Specialist’s Initials) by Import Specialist Seymour Alweis (Import Specialist’s Name) on the invoice covered by the subject protest and entry, and assessed with duty at the rate of 50% ad valorem under Item 682.20, TSUS, consists of synchronous motors, under 1/40 horsepower and valued over $4.00 each.
2. That said protest was filed under Sec. 514 of the Tariff Act of 1 930 within 60 days after liquidation of said entry, and was pending for decision by this Court on June 29,1967, the effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7,1965.
3. That the merchandise covered by said entry was entered after August 31,1963 and before December 7,1965.
4. That before September 30, 1967, a request was filed with the Regional Commissioner of Customs at New York, the port of entry, *429for reliquidation of said entry and assessment of duty at the rate of 12.5% ad valorem under Item 682.25, by virture of Sec. 52(a) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, the same being limited to the merchandise marked “A” as aforesaid.
Accepting the foregoing stipulation, we find and hold that plaintiffs have complied with both section 514, Tariff Act of 1930, and the Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and that said merchandise consists of synchronous motors, under 1/40 horsepower and valued over $4 each. Therefore, the claim in the protest that the merchandise marked “A” and initialed on the invoice by the designated import specialist is properly duitable at the rate of 12.5 per centum ad valorem under the provisions of the Tariff Schedules of the United States, as amended by section 52(a) of said PL 89-241, under item 682.25, is sustained.
Judgment will be entered accordingly.